FILED
                               NOT FOR PUBLICATION                          DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 JOSE DAGOBERTO CHAVEZ-                            No. 08-70347
 ROMERO,
                                                   Agency No. A098-404-206
                Petitioner,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

        Jose Dagoberto Chavez-Romero, a native and citizen of El Salvador,

petitions for review of a Board of Immigration Appeals order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
withholding of removal and protection under the Convention Against Torture

(CAT). We have jurisdiction under 8 U.S.C. § 1252. We review factual findings

for substantial evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir.

2008), and deny the petition for review.

       Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Chavez-Romero failed to show his alleged persecutors

threatened him on account of a protected ground. His fear of future persecution

based on an actual or imputed anti-gang or anti-crime opinion is not on account of

the protected ground of either membership in a particular social group or political

opinion. See Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009);

Santos-Lemus at 745-46; see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001)

(“Asylum generally is not available to victims of civil strife, unless they are singled

out on account of a protected ground.”) Because Chavez-Romero’s asylum claim

fails based on lack of nexus to a protected ground, we need not consider the

government’s contentions that he waived his challenges to the Board’s finding of

no past persecution or fear of future persecution, or Chavez-Romero’s challenge to

the Board’s finding he could internally relocate.




MVD/Inventory                              2                                    08-70347
       Because Chavez-Romero has not “specifically and distinctly argued and

raised” the issue of CAT relief, he has waived that claim. See Castro-Perez v.

Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005).

       PETITION FOR REVIEW DENIED.




MVD/Inventory                            3                                   08-70347